      Case 3:13-cr-03619-JLS Document 177 Filed 09/15/20 PageID.1326 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 13CR3619-JLS
12                                     Plaintiff,
                                                        ORDER DENYING DEFENDANT’S
13   v.                                                 MEMORANDUM FOR AN ORDER
                                                        GRANTING COMPASSIONATE RELEASE
14   ALDIN MCCLELLAN,                                   UNDER 18 U.S.C. § 3582(C)(1)(A)(i)

15                                   Defendant.
16
17         Pending before the Court is Defendant’s Memorandum for an Order Granting
18   Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No.168).
19   Defendant has submitted a supplement to his motion (ECF No. 172) and the Government
20   has filed a response in opposition (ECF No. 173). Having carefully considered these
21   submissions and the authorities presented, the Court will deny Defendant’s request for
22   compassionate release.
23                                         Background
24         In 2016, Defendant McClellan pled guilty to a charge of transportation of a minor to
25   engage in prostitution in violation of 18 U.S.C. § 2423(a) and was sentenced to a term of
26   90 months’ imprisonment and 10 years of supervised release. Defendant is currently
27   serving his sentence at Terminal Island Federal Correctional Institution. Defendant has
28

                                                    1
                                                                                   13CR3619-JLS
         Case 3:13-cr-03619-JLS Document 177 Filed 09/15/20 PageID.1327 Page 2 of 6



 1   served more than 48 months of his sentence and has a projected release date of December
 2   6, 2021.
 3                                                 Analysis
 4           Defendant McClellan moves the Court for an order reducing his sentence to time
 5   served with an additional period of two years’ home detention as a condition of supervised
 6   release. Defendant maintains that his mental and physical health combined with the
 7   conditions within the correctional institution during the COVID-19 pandemic present
 8   extraordinary and compelling grounds for relief under 18 U.S.C. § 3582(c)(1)(A)(i). The
 9   Government opposes Defendant’s motion and contends that Defendant has not established
10   extraordinary and compelling reasons to support a sentence reduction, and that he remains
11   a danger to the community and the 18 U.S.C. § 3553(a) factors do not support a shorter
12   sentence.
13           The First Step Act (FSA), enacted in 2018, contains a provision which allows
14   defendants to petition district courts directly for compassionate release. Pursuant to 18
15   U.S.C. § 3582(c)(1)(A), as amended by the FSA, the court may reduce a term of
16   imprisonment “…upon motion of the Director of the Bureau of Prisons, or upon motion of
17   the defendant after the defendant has fully exhausted all administrative rights to appeal a
18   failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of
19   30 days from the receipt of such a request by the warden of the defendant’s facility,
20   whichever is earlier...” In this case, more than 30 days have passed since Defendant
21   submitted a request for relief to the warden of Terminal Island and the parties do not contest
22   exhaustion.1
23
24
25
     1
26     At the time Defendant’s motion was filed, the exhaustion requirement had not been met. Defendant
     subsequently sought leave of Court to extend the briefing schedule to permit a request for relief to be
27   made to the warden of the facility. (ECF 170.) Although Defendant apparently did not administratively
     appeal the warden’s ensuing denial of relief, the Government does not dispute that 30 days have elapsed
28   since the denial.

                                                        2
                                                                                               13CR3619-JLS
      Case 3:13-cr-03619-JLS Document 177 Filed 09/15/20 PageID.1328 Page 3 of 6



 1         Relief is warranted under Section 3582(c)(1)(A) if, after consideration of the factors
 2   set forth in section 3553(a), the court finds that:
 3         1. Extraordinary and compelling reasons warrant such a reduction; or
 4         2. The defendant is at least 70 years of age, has served at least 30 years in
           prison, … and a determination has been made by the Director of the Bureau
 5
           of Prisons that the defendant is not a danger to the safety of any other person
 6         or the community; and
 7
           3. Such a reduction is consistent with applicable policy statements issued by
 8         the Sentencing Commission.
 9
           The applicable policy statements issued by the Sentencing Commission are set forth
10
     in U.S. Sentencing Guideline §1B1.13. This Guideline, which has not been amended since
11
     the enactment of the FSA, still requires that a reduction in a term of imprisonment be based
12
     upon a motion of the Director of the Bureau of Prisons. Otherwise, the Guideline largely
13
     tracks the statutory language of Section 3582(c)(1)(A) and provides that the court may
14
     reduce a term of imprisonment if it determines that extraordinary or compelling reasons
15
     warrant the reduction, or the defendant is a least 70 years old and has served at least 30
16
     years in prison. The Court must also find that the defendant is not a danger to the
17
     community and that the reduction is “consistent with this policy statement.” USSG
18
     §1B1.13(2) and (3). Defendant McClellan, who is not over the age of 70 and has not served
19
     at least 30 years in prison, proceeds under the “extraordinary or compelling reasons”
20
     provision.
21
           The Commentary to Guideline §1B1.13 indicates that extraordinary and compelling
22
     reasons exist under several defined circumstances, including the medical condition of the
23
     defendant. Under this category, extraordinary and compelling reasons may exist if the
24
     defendant is “suffering from a serious physical or medical condition, [or] a serious
25
     functional or cognitive impairment…that substantially diminishes the ability of the
26
     defendant to provide self-care within the environment of a correctional facility and from
27
28

                                                    3
                                                                                     13CR3619-JLS
         Case 3:13-cr-03619-JLS Document 177 Filed 09/15/20 PageID.1329 Page 4 of 6



 1   which he or she is not expected to recover.” USSG § 1B1.13, App. Note 1(A)(ii)(I) and
 2   (II).
 3           In this case, Defendant notes that he suffers from asthma and “has been diagnosed
 4   with Hepatitis-C, psychiatric disorders, epileptic seizures, hearing voices, paranoid
 5   delusions, schizophrenia, and other illnesses.” (Def. Mot., ECF No. 168 at 1.) Defendant
 6   further indicates that the BOP Terminal Island facility has been among the most seriously
 7   impacted BOP facilities during the COVID-19 outbreak.
 8           The Government responds that Defendant’s has not identified a medical condition
 9   that places him in particular risk during the current pandemic. The Government points to
10   the fact that Defendant has already been diagnosed with COVID-19 and recovered from it
11   in mid-May 2020. The Government notes that Defendant was only recently prescribed an
12   inhaler for asthma and contends that his asthma does not fall within the moderate to severe
13   category which would suggest a possible increased risk for severe illness under current
14   CDC COVID-19 Guidelines. The Government recognizes that Defendant was diagnosed
15   with Hepatitis-C but contends that the condition has been listed as “resolved” within
16   Defendant’s BOP medical records. Finally, while records indicate that Defendant has
17   numerous other conditions,2 the Government argues that all of these ailments taken
18   together do not rise to the level of severity to warrant release.
19           The Court has carefully considered the parties’ arguments, as well as Defendant’s
20   voluminous BOP medical records, and agrees with the Government’s position that
21   Defendant has not demonstrated that he suffers from any serious physical or mental
22   condition—or combination of conditions—that substantially diminishes his ability to
23   provide self-care within the facility or would render him particularly vulnerable to severe
24   illness from COVID-19. While there is no doubt that institutionalized settings place
25
26
     2
        These include: dental issues; a self-reported epilepsy seizure disorder with no documented incident to
27   date; mental health conditions; hemorrhoids; iron deficiency anemia; neuralgia and neuritis (compression
     of limbs); radiculopathy (pinched nerve); and unspecified disc disorder.
28

                                                        4
                                                                                                 13CR3619-JLS
         Case 3:13-cr-03619-JLS Document 177 Filed 09/15/20 PageID.1330 Page 5 of 6



 1   individuals at increased risk of transmittable diseases, the Court cannot authorize a
 2   sentence reduction unless a defendant’s medical condition presents a risk so severe that
 3   Defendant is unable to provide self-care and from which he cannot be expected to recover.
 4   See USSG § 1B1.13, App. Note 1(A)(ii)(I) and (II). The “mere existence of COVID-19 in
 5   society and the possibility that it may spread to a particular prison alone cannot
 6   independently justify compassionate release, especially considering BOP’s statutory role,
 7   and its extensive and professional efforts to curtail the virus’s spread.” United States v.
 8   Raia, 954 F.3d 594, 597 (3rd Cir. 2020).
 9           Although the CDC identifies moderate-to-severe asthma as a COVID-19 risk factor,3
10   Defendant’s asthma condition appears to be manageable and relatively minor. Defendant’s
11   medical records do not appear to list asthma as a diagnosed or reported ailment until May
12   2020, during the time he was infected with COVID-19. At that time, Defendant was
13   prescribed an inhaler and given a chest x-ray which indicated that his lungs are clear.
14   Defendant was diagnosed with Hepatitis-C in 2017, however that condition is currently
15   listed as “resolved” in his BOP medical summary. (ECF No. 176 at 156). Defendant is a
16   relatively young man and none of the health concerns listed as “current” on Defendant’s
17   medical summary are on the CDC’s list of medical conditions placing a person at increased
18   risk of severe illness from COVID-19. Indeed, Defendant has successfully recovered from
19   the COVID-19 virus and during the time he was infected did not appear to suffer severe
20   effects from the disease. While the possibilities and risks of reinfection of COVID-19 are
21   unknown at this time, the Court has been presented with no evidence to suggest that
22   Defendant is at an enhanced risk of severe consequences should a reinfection occur.
23   Defendant appears to be receiving treatment for his existing conditions and appears to be
24
25
     3
26    Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-10), People with
     Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
27   precautions/people-with-medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F (last accessed
28   September 9, 2020).

                                                   5
                                                                                      13CR3619-JLS
      Case 3:13-cr-03619-JLS Document 177 Filed 09/15/20 PageID.1331 Page 6 of 6



 1   able to provide self-care and actively participate in prison programs and counseling. Thus,
 2   the Court concludes that Defendant’s current medical condition does not present an
 3   extraordinary and compelling basis for relief under Section 3582(c)(1).
 4                                          Conclusion
 5         For the reason set forth above, Defendant’s Memorandum for an Order Granting
 6   Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i) is HEREBY DENIED.
 7         IT IS SO ORDERED.
 8   Dated: September 15, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                                    13CR3619-JLS
